DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 has been entered and considered by the examiner.  

Allowable Subject Matter
Claims 1, 3-8, 12, 17, 19-24, 26-30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A review of the prior art submitted on the Information Disclosure Statements (IDSs) filed on 10/08/2021 was performed and the new prior art of record does not read on the reasons for allowability given below. An updated search has been performed, and the remarks and amendments have overcome the prior art.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a network node sends a UE configuration information for carrier based switching of when to switch carriers, where the UE determines to perform measurements on a first set of time resources on a first cell on a first carrier frequency and adaptively performs reference signal carrier-based switching so that a reference signal is transmitted on a second cell operating on a second carrier frequency and performing the measurements on the first carrier frequency, as substantially described in independent claims 1, 12, 17, and 28.  
These limitations, in combination with the remaining limitations of claims 1, 12, 17, and 28, are not taught nor suggested by the prior art of record. Claims 3-8, 19-24, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.